UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number: 1-10137 EXCEL MARITIME CARRIERS LTD. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) LIBERIA (Jurisdiction of incorporation or organization) Excel Maritime Carriers Ltd. Par La Ville Place 14 Par La Ville Road Hamilton HM JX Bermuda (Address of principal executive offices) Pavlos Kanellopoulos (Tel) +30 ir@excelmaritime.com (Fax) +30 17th km of National Road Athens-Lamia & Finikos Street 145 64, Nea Kifisia, Greece 1 Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common shares, par value $0.01 New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2011, there were 88,909,430 shares of Class A common stock and 230,746 shares of Class B common stock of the registrant outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. |_| Yes |X| No If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. |_| Yes |X| No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. |X| Yes |_| No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. |_| Yes |_| No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer |_| Accelerated filer |X| Non-accelerated filer |_| Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing. |X| U.S. GAAP |_| International Financial Reporting Standards as issued by the International Accounting Standards Board |_| Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. |_| Item 17 |_| Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). |_| Yes |X| No 2 TABLE OF CONTENTS PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3 - KEY INFORMATION 6 ITEM 4 - INFORMATION ON THE COMPANY 39 ITEM 4A - UNRESOLVED STAFF COMMENTS 55 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS 56 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 82 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 86 ITEM 8 - FINANCIAL INFORMATION 88 ITEM 9 - THE OFFER AND LISTING 88 ITEM 10 - ADDITIONAL INFORMATION 89 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES PART II ITEM 13 - DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15 - CONTROLS AND PROCEDURES ITEM 16A- AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B- CODE OF ETHICS ITEM 16C- PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D- EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E- PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F- CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT ITEM 16G- CORPORATE GOVERNANCE ITEM 16H-
